   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   EG CAPITAL FUNDING,LLC,                           ^
                    Plaintiff,                                ORDER

      - against -
                                                              19-CV-907(NG)(RML)
  SOLAR ENERGY INITIATIVES,INC.,
                    Defendant.

  GERSHON,United States District Judge:
          By order dated July 18, 2019, the court referred to Magistrate Judge Robert M. Levy
  plaintiffLO Capital Funding,LLC's("LO Capital")motion for defaultjudgntent against defendant
  Solar Energy Initiatives, Inc. On November 1, 2019, Judge Levy issued a Report and
 Recotnntendation ("R^R") recomntending that plaintiffs motion be granted. No objections
 having been filed, the court has reviewed the R&R for plain error, and finds none. Judge Levy's
 well considered conclusions are adopted in their entirety.
         The Clerk of Court is directed to enter defaultjudgment against defendant Solar Energy
 Initiatives,Inc. PlaintiffLO Capital is awarded (1)$111,500 in unpaid principal;(2)$3,709.59 in
 regular interest;(2)default interest at a combined rate of $69.44 per day from October 29, 2013
 through entry offinaljudgment;(3)$3,319,50 in attorneys' fees; and (4)$705 in costs.

                                                    SO ORDERED.


                                                    S/Nina Gershon
                                                    NINA GERSHON
                                                    United States District Judge
January^,2020
Brooklyn, New York
